DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 7/19/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Candless (5,810,130).
Re: claim 1, Candless shows a shock absorber with a hydrostopper, as in the present invention, comprising: 
a cylinder 11, 
a piston 15 fitted to the cylinder and cooperating with the cylinder to form first 20  and second 21 cylinder chambers of variable volume, 

a hydrostopper that is configured to limit relative displacement of the piston in an extension direction relative to the cylinder; 
the hydrostopper comprising a stopper piston 40 that is fitted to the rod portion so as to be relatively displaceable along the rod portion and divides the first cylinder chamber into first and second stopper chambers, see figure 1, an engagement member 39 fixed to the rod portion in the second stopper chamber located on the side of the second cylinder chamber relative to the stopper piston, and a biasing member 47 for biasing the stopper piston against the engagement member, and 
the stopper piston having an orifice passage 42 connecting the first and second stopper chambers, wherein 
the hydrostopper includes an elastically deformable member 37 configured to reduce an effective passage cross-sectional area of the orifice passage by elastic deformation, see figure 2, and the elastically deformable member is configured to increase a reduction amount of the effective passage cross-sectional area as a differential pressure between pressures in the first and second stopper chambers is larger when the pressure in the first stopper chamber is higher than the pressure in the second stepper chamber.
Re: claim 2, Mc Candless shows the elastically deformable member 37 is configured to cooperate with the stopper piston 40 to form a part of the orifice passage, and reduce a cross-sectional area of the part by elastic deformation, thereby reducing the effective passage cross-sectional area of the orifice passage, see figure 2.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lun and Brandhofer are cited for other shock absorbers with hydrostoppers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657